Citation Nr: 0620253	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-28 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The record shows that in June 2004, the veteran withdrew a 
claim submitted in   December 2003 claim for a total 
disability rating based on individual unemployability.  He 
submitted a new claim for a total rating in August 2005, 
which remains pending, separately from the claim presently 
under review.  

However, the record pertaining to the evaluation of service-
connected PTSD includes a September 2004 statement authored 
by V.L., M.D., who reported that the veteran was totally 
unemployable due to his service-connected PTSD.  Thus, 
notwithstanding the veteran's specific, June 2004 withdrawal 
of the claim for a total rating, such a claim is implicit in 
the PTSD rating claim.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  

Thus, upon remand of the specified issue of an increased 
rating for PTSD, the RO will consider the claim for a total 
rating.





The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

As noted, in September 2004, the veteran submitted a 
statement from Dr. V.L., his VA physician of 20 years, 
opining that the veteran was unable to carry out normal daily 
activities and to function occupationally due to the severity 
of his PTSD.  He also stated that there was no foreseeable 
improvement in the veteran's condition.  However, the record 
indicates that the veteran has non-service-connected 
schizophrenia and a history of substance abuse that may 
reflect on his mental health status.  Because the medical 
evidence is therefore uncertain as to what degree PTSD has in 
the veteran's total psychiatric impairment, an additional VA 
medical examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected PTSD that is not evidenced by 
the current record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.  The RO/AMC will afford the veteran a 
VA mental disorders examination, to be 
conducted by a qualified physician, to 
ascertain his current level of disability 
due to PTSD.  In so doing, the examiner 
must comment as to  what effect the 
veteran's non-service-connected 
schizophrenia has upon his mental 
impairment, if possible.  If the examiner 
is unable to comment without resort to 
speculation, he or she should so state.  
The veteran's claims folder, medical 
records, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  The examiner 
should assign the veteran a GAF score 
attributable to his PTSD exclusive of the 
impact on the veteran's mental health of 
his documented schizophrenia and past 
substance abuse, if possible.

3.  The RO/AMC will also provide the 
veteran and his service representative 
with a Supplemental Statement of the Case 
("SSOC") regarding the claim for an 
increased disability rating for PTSD.  
The SSOC should address all aspects of 
the claim and compliance with VA's duty 
to notify and assist.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



